Case: 6:18-cv-00081-GFVT-HAI Doc #: 17 Filed: 03/13/19 Page: 1 of 1 - Page ID#: 74




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON


 PATRICK JEFFRIES,                                 )
                                                   )
       Plaintiff,                                  )           Case No. 6:18-cv-00081-GFVT
                                                   )
 V.                                                )
                                                   )
 PRUDENTIAL INSURANCE COMPANY                      )                    ORDER
 OF AMERICA,                                       )
                                                   )
       Defendant.                                  )

                                      ***    ***       ***   ***

       This matter is before the Court on the parties’ Agreed Order of Dismissal. [R. 16.] The

parties being in agreement and the Court being sufficiently advised, it is hereby ORDERED that

all claims in this matter by Plaintiff Patrick Jeffries against Defendant Prudential Insurance

Company of America, shall be, and hereby are, DISMISSED WITH PREJUDICE with each

party to bear its own costs and attorney’s fees. The parties’ Joint Motion for Extension of Time

[R. 15] is DENIED AS MOOT.

       This the 13th day of March, 2019.
